Exhibit 10.39

CONFIRMATION OF GUARANTEES AND CONFIRMATION AND
AMENDMENT OF OTHER INCIDENTAL DOCUMENTS

THIS CONFIRMATION OF GUARANTEES AND CONFIRMATION AND AMENDMENT OF OTHER
INCIDENTAL DOCUMENTS (this “Confirmation”) is made as of December 22, 2006 by
FIVE STAR QUALITY CARE, INC., a Maryland corporation (the “Guarantor”), FIVE
STAR QUALITY CARE TRUST, a Maryland business trust (the “Tenant”), FSQ, INC., a
Delaware corporation (the “Tenant Pledgor”), each of the parties identified on
the signature page hereof as a subtenant pledgor (collectively, the “Subtenant
Pledgors”) and each of the parties identified on the signature page hereof as a
subtenant (collectively, the “Subtenants”) for the benefit of each of the
parties identified on the signature page hereof as a landlord (collectively, the
“Landlords”).

W I T N E S S E T H :

WHEREAS, pursuant to the terms of that certain Second Amended and Restated Lease
Agreement, dated as of November 19, 2004, as amended by that certain First
Amendment of Lease dated as of May 17, 2005, that certain Second Amendment to
Second Amended and Restated Lease dated as of June 3, 2005, that certain Third
Amendment to Second Amended and Restated Lease Agreement dated as of October 31,
2005, that certain other Third Amendment to Second Amended and Restated Lease
Agreement dated as of December 30, 2005, that certain Letter Agreement dated as
of March 13, 2006, that certain Fifth Amendment to Second Amended and Restated
Lease Agreement dated as of September 1, 2006, that certain Sixth Amendment to
Second Amended and Restated Lease Agreement dated as of September 30, 2006, that
certain Seventh Amendment to Second Amended and Restated Lease Agreement, dated
as of October 1, 2006, that certain Eighth Amendment to Second Amended and
Restated Lease Agreement, dated as of November 1, 2006, that certain Ninth
Amendment to Second Amended and Restated Lease, dated as of November 1, 2006 and
that certain Tenth Amendment to Second Amended and Restated Lease Agreement,
dated as of November 6, 2006 (effective as of November 5, 2006) (as so amended,
the “Consolidated Lease”), the Landlords lease to the Tenant, and the Tenant
leases from the Landlords, certain property, all as more particularly described
in the Consolidated Lease; and

WHEREAS, the payment and performance obligations of the Tenant with respect to
the Consolidated Lease are guaranteed by those certain Guaranty Agreements
described on Exhibit A attached hereto (collectively, the “Guarantees”); and


--------------------------------------------------------------------------------


WHEREAS, the payment and performance obligations of the Tenant with respect to
the Consolidated Lease are further secured by the other Incidental Documents
(this and other capitalized terms used but not otherwise defined herein shall
have the meanings ascribed to them in the Consolidated Lease); and

WHEREAS, pursuant to an Eleventh Amendment to Second Amended and Restated Lease
Agreement, dated as of the date hereof (the “Eleventh Amendment”), the
Consolidated Lease is being amended to remove that certain premises known as
Christopher East Health & Rehabilitation Center and located at 1132 E. Knapp
Street, Milwaukee, Wisconsin (the “Terminated Premises”), as more particularly
described in the Eleventh Amendment;

WHEREAS, pursuant to the terms of that certain Partial Termination of Sublease
(the “Partial Termination”), dated as of the date hereof, between Tenant and
Five Star Quality Care-WI, LLC (the “Wisconsin Subtenant”), Tenant and the
Wisconsin Subtenant are terminating that certain Sublease Agreement, dated as of
December 31, 2001, as amended from time to time, with respect to the Terminated
Premises;

WHEREAS, in connection with, and as a condition precedent to, the execution of
the Eleventh Amendment by the Landlords, the Landlords have required that the
parties hereto confirm that the Guarantees and the other Incidental Documents
remain in full force and effect and apply to the Consolidated Lease as amended
by the Eleventh Amendment; and

WHEREAS, in connection with the execution of the Eleventh Amendment and the
Partial Termination, the parties hereto wish to amend certain of the Incidental
Documents, including (i) the Security Agreement, dated as of December 31, 2001,
by and among certain of the Subtenants and certain of the Landlords, as amended
and confirmed from time to time (the “Subtenant Security Agreement”); (ii) the
Security Agreement, dated as of December 31, 2001, by and among the Tenant and
certain of the Landlords, as amended and confirmed from time to time (the
“Tenant Security Agreement”); and (iii) the Second Amended and Restated Pledge
of Stock and Membership Interests Agreement, dated as of May 6, 2005, made by
the Subtenant Pledgors for the benefit of the Landlords, as amended and
confirmed from time to time (the “Subtenant Pledge Agreement”), all subject to
and upon the terms and conditions herein set forth;

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the mutual receipt and


--------------------------------------------------------------------------------


legal sufficiency of which are hereby acknowledged, the parties hereto hereby
agree as follows:

1.             Amendment of Subtenant Security Agreement.  The Subtenant
Security Agreement is hereby amended by (i) replacing Exhibit A attached thereto
with Schedule 1 attached hereto; (ii) replacing Schedule 1 attached thereto with
Schedule 2 attached hereto; and (iii) replacing Schedule 2 attached thereto with
Schedule 3 attached hereto.

3.             Amendment of Tenant Security Agreement.  The Tenant Security
Agreement is hereby amended by replacing Schedule 2 attached thereto with
Schedule 4 attached hereto.

4.             Amendment of Subtenant Pledge Agreement.  The Subtenant Pledge
Agreement is hereby amended by (i) replacing Exhibit A attached thereto with
Schedule 5 attached hereto; and (ii) replacing Exhibit B attached thereto with
Schedule 6 attached hereto.

5.             Confirmation of Guarantees.  Each of the parties to the
Guarantees hereby confirms that all references in the Guarantees to the “Master
Lease” or the “Lease” shall refer to the Consolidated Lease as amended by the
Eleventh Amendment and the Guarantees are hereby ratified and confirmed in all
respects.

6.             Confirmation of Other Incidental Documents.  Each of the parties
to the Incidental Documents (other than the Guarantees) hereby confirms that all
references in such Incidental Documents to the “Master Lease”, the “Lease” or
the “Second Amended Lease” shall refer to the Consolidated Lease as amended by
the Eleventh Amendment and that such Incidental Documents, as amended by this
Confirmation, are hereby ratified and confirmed in all respects.

7.             No Impairment, Etc.  The obligations, covenants, agreements and
duties of the guarantors under the Guarantees shall not be impaired in any
manner by the execution and delivery of the Eleventh Amendment, the Guarantees,
the other Incidental Documents, or any amendments, changes or modifications
thereof, and in no event shall any ratification or confirmation of such
Guarantees or such other Incidental Documents, or the obligations, covenants,
agreements and the duties of the guarantors thereunder or of the parties under
the other Incidental Documents, including, without limitation, this
Confirmation, be required in connection with any such amendment, change or
modification.

[Signatures on following pages.]


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Confirmation to be duly
executed, as a sealed instrument, as of the date first set forth above.

GUARANTOR:

 

 

 

 

 

FIVE STAR QUALITY CARE, INC.

 

 

 

 

 

By:

/s/ Bruce J. Mackey Jr.

 

 

 

Bruce J. Mackey Jr.

 

 

 

Treasurer, Chief Financial
Officer and Assistant

 

 

 

Secretary

 

 

 

 

 

TENANT:

 

 

 

 

 

FIVE STAR QUALITY CARE TRUST

 

 

 

 

 

By:

/s/ Bruce J. Mackey Jr.

 

 

 

Bruce J. Mackey Jr.

 

 

 

Treasurer, Chief Financial
Officer and Assistant

 

 

 

Secretary

 

 

 

 

 

TENANT PLEDGOR:

 

 

 

 

 

FSQ, INC.

 

 

 

 

 

By:

/s/ Bruce J. Mackey Jr.

 

 

 

Bruce J. Mackey Jr.

 

 

 

Treasurer, Chief Financial

Officer and Assistant

Secretary

 

 


--------------------------------------------------------------------------------


 

SUBTENANT PLEDGORS:

 

 

 

FSQ, INC., FIVE STAR QUALITY CARE

 

TRUST, FVEST. JOE, INC., FIVE STAR

 

QUALITY CARE-CA, INC., FIVE STAR

 

QUALITY CARE-CA II, INC., FIVE

 

STAR QUALITY CARE-CO, INC., THE

 

HEARTLANDS RETIREMENT COMMUNITY-

 

ELLICOTT CITY I, INC., FIVE STAR

 

QUALITY CARE-GA, INC., FIVE STAR

 

QUALITY CARE-IA, INC., FIVE STAR

 

QUALITY CARE-NE, INC., FIVE STAR

 

QUALITY CARE-WI, INC. and

 

LIFETRUST AMERICA, INC.

 

 

 

 

 

 



By:

/s/ Bruce J. Mackey Jr.

 

 

Bruce J. Mackey Jr.

 

 

Treasurer, Chief Financial

Officer and Assistant

Secretary

 

 

 

 

 

 

 

LIFETRUST PROPERTIES, L.L.C.

 

 

 

By:

LifeTrust America Inc.,

 

 

Its Sole Member

 

 

 

 

By:

/s/ Bruce J. Mackey Jr.

 

 

Bruce J. Mackey Jr.

 

 

Treasurer, Chief Financial

Officer and Assistant

Secretary


--------------------------------------------------------------------------------


 

SUBTENANTS:

FIVE STAR QUALITY CARE-AZ, LLC, FIVE STAR QUALITY CARE-CA, LLC, FIVE STAR
QUALITY CARE-CA II, LLC,
FIVE STAR QUALITY CARE-COLORADO, LLC,
FIVE STAR QUALITY CARE-FL, LLC, FIVE STAR QUALITY CARE-GA, LLC, FIVE STAR
QUALITY CARE-GHV, LLC, FIVE STAR QUALITY CARE-IA, LLC, FIVE STAR QUALITY
CARE-IL, LLC, FIVE STAR QUALITY CARE-KS, LLC,
FIVE STAR QUALITY CARE-MD, LLC, FIVE STAR QUALITY CARE-MO, LLC, FIVE STAR
QUALITY CARE-MS, LLC,
FIVE STAR QUALITY CARE-NE, LLC, FIVE STAR QUALITY CARE-NC, LLC FIVE STAR QUALITY
CARE-WI, LLC,
FIVE STAR QUALITY CARE-WY, LLC, FIVE STAR QUALITY CARE-VA, LLC, FIVE STAR
QUALITY CARE-CA, INC.,
FIVE STAR QUALITY CARE-IA, INC.,
FIVE STAR QUALITY CARE-NE, INC.,
MORNINGSIDE OF GALLATIN, LLC, THE HEARTLANDS RETIREMENT COMMUNITY — ELLICOTT
CITY I, INC. and
MORNINGSIDE OF BELMONT, LLC

By:

/s/ Bruce J. Mackey Jr.

 

 

Bruce J. Mackey Jr.

 

 

Treasurer, Chief Financial

Officer and Assistant

Secretary


--------------------------------------------------------------------------------


 

MORNINGSIDE OF ANDERSON, L.P.,
MORNINGSIDE OF ATHENS, LIMITED
PARTNERSHIP, MORNINGSIDE OF
COLUMBUS, L.P., MORNINGSIDE OF
DALTON, LIMITED PARTNERSHIP,
MORNINGSIDE OF EVANS, LIMITED
PARTNERSHIP, MORNINGSIDE OF
GREENWOOD, L.P. and MORNINGSIDE OF
KENTUCKY, LIMITED PARTNERSHIP

By:

LifeTrust America, Inc.,

 

 

General Partner of each of

the foregoing entities

 

 

 

 

By:

/s/ Bruce J. Mackey Jr.

 

 

Bruce J. Mackey Jr.

 

 

Treasurer, Chief Financial

Officer and Assistant

Secretary

 

 

MORNINGSIDE OF BELLGRADE,
RICHMOND, LLC, MORNINGSIDE OF
CHARLOTTESVILLE, LLC, MORNINGSIDE
OF NEWPORT NEWS, LLC and
MORNINGSIDE OF SKIPWITH -
RICHMOND, LLC

By:

LifeTrust America, Inc.,

 

 

Member of each of the

foregoing entities

 

 

 

 

By:

/s/ Bruce J. Mackey Jr.

 

 

Bruce J. Mackey Jr.

 

 

Treasurer, Chief Financial

Officer and Assistant

Secretary


--------------------------------------------------------------------------------


 

LANDLORD:

HRES2 PROPERTIES TRUST,
SPTIHS PROPERTIES TRUST,
SPT-MICHIGAN TRUST,
SPTMNR PROPERTIES TRUST,
SNH CHS PROPERTIES TRUST,
ELLICOTT CITY LAND I, LLC,
ELLICOTT CITY LAND II, LLC,
SNH/LTA PROPERTIES TRUST and
SNH/LTA PROPERTIES GA LLC

By:

/s/ John R. Hoadley

 

 

John R. Hoadley

Treasurer of each of the

foregoing entities

 

 

 

 


--------------------------------------------------------------------------------


 

The following exhibit and schedules have been omitted and will be supplementally
furnished to the Securities and Exchange Commission upon request:

Exhibit A

Schedule 1
Schedule 2
Schedule 3
Schedule 4
Schedule 5
Schedule 6

 


--------------------------------------------------------------------------------